UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-5968 John Hancock Municipal Series Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone, Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: May 31 Date of reporting period: August 31, 2011 ITEM 1. SCHEDULE OF INVESTMENTS Tax-Free Bond Fund As of 8-31-11 (Unaudited) Maturity Par value Rate (%) date Value Municipal Bonds 97.60% (Cost $414,803,486) Alabama 0.46% Birmingham Special Care Facilities Financing Authority Childrens Hospital 6.125 06/01/34 $2,000,000 2,100,960 Arizona 0.47% Arizona Health Facilities Authority Phoenix Memorial Hospital (H) 8.200 06/01/21 2,150,000 22 Maricopa County Pollution Control Corp. El Paso Electric Company Project, Series B 7.250 04/01/40 1,000,000 1,129,060 Phoenix Civic Improvement Corp., Series B Civic Plaza, (Zero Coupon steps up to 5.500% on 7-1-13) (D) Zero 07/01/28 1,000,000 1,011,470 California 16.32% Foothill Eastern Transportation Corridor Agency Highway Revenue Tolls Zero 01/15/25 5,000,000 2,111,900 Foothill Eastern Transportation Corridor Agency Highway Revenue Tolls, Escrowed to Maturity, Series A Zero 01/01/19 30,000,000 25,776,296 M-S-R Energy Authority Natural Gas Revenue, Series B 7.000 11/01/34 2,500,000 2,810,450 Madera County Certificates of Participation Valley Children's Hospital (D) 6.500 03/15/15 10,870,000 11,613,943 San Bernardino County Medical Center Financial Project, Series B (D) 5.500 08/01/17 7,205,000 7,566,835 San Bernardino County Medical Center Financing Project 5.500 08/01/22 2,500,000 2,694,650 San Diego Redevelopment Agency City Heights, Series A 5.750 09/01/23 25,000 24,660 San Joaquin Hills Transportation Corridor Agency Highway Revenue Tolls, Escrowed to Maturity Zero 01/01/14 5,000,000 4,923,700 San Joaquin Hills Transportation Corridor Agency Highway Revenue Tolls, Escrowed to Maturity Zero 01/01/17 4,900,000 4,546,220 San Joaquin Hills Transportation Corridor Agency Highway Revenue Tolls, Escrowed to Maturity Zero 01/01/20 2,000,000 1,639,420 San Joaquin Hills Transportation Corridor Agency Highway Revenue Tolls, Series A 5.650 01/15/17 10,000,000 9,223,900 Santa Ana Financing Authority Police Administration & Holdings Facility, Series A (D) 6.250 07/01/19 2,000,000 2,206,540 Colorado 3.53% City of Colorado Springs Series A 5.000 11/15/33 2,000,000 2,131,580 Colorado Springs Utilities Revenue Series C 5.250 11/15/42 2,825,000 3,005,800 Denver, Colorado City & County Airport Revenue Series A 5.250 11/15/36 5,250,000 5,513,603 Public Authority for Colorado Energy Natural Gas Revenue 6.250 11/15/28 3,500,000 3,611,720 Regional Transportation District Denver Transit Partners 6.000 01/15/41 2,000,000 1,991,620 1 Tax-Free Bond Fund As of 8-31-11 (Unaudited) Maturity Par value Rate (%) date Value Connecticut 0.69% Connecticut State Health & Educational Facility Authority Yale University, Series Z3 5.050 07/01/42 $3,000,000 3,171,870 District of Columbia 3.41% District of Columbia Tobacco Settlement Financing Corp. 6.500 05/15/33 5,000,000 4,993,600 Metropolitan Washington DC Airports Authority Highway Revenue Tolls, Series A 5.250 10/01/44 4,500,000 4,615,965 Metropolitan Washington DC Airports Authority Highway Revenue Tolls, Series B (D) Zero 10/01/33 6,565,000 1,697,381 Metropolitan Washington DC Airports Authority Highway Revenue Tolls, Series B (D) Zero 10/01/35 6,470,000 1,469,596 Metropolitan Washington DC Airports Authority Highway Revenue Tolls, Series B (D) Zero 10/01/36 7,250,000 1,511,335 Metropolitan Washington DC Airports Authority Highway Revenue Tolls, Series C (Zero Coupon Steps up to 6.500% on 10-1-16) (D) Zero 10/01/41 1,750,000 1,416,993 Florida 5.06% Bonnet Creek Resort Community Development District 7.250 05/01/18 1,000,000 962,160 Bonnet Creek Resort Community Development District 7.375 05/01/34 1,500,000 1,367,535 Capital Projects Finance Authority College & University Revenue, Series G 9.125 10/01/11 690,000 602,694 Capital Trust Agency Seminole Tribe Convention, Prerefunded to 10-1-12, Series A (S) 8.950 10/01/33 3,000,000 3,335,730 Crossings at Fleming Island Community Development District Recreation Facilities Improvements, Series C 7.100 05/01/30 1,000,000 996,790 Hernando County, Criminal Justice (D) 7.650 07/01/16 500,000 601,035 JEA Electric System Revenue, Series Three - D-2 5.000 10/01/38 7,000,000 7,243,110 Miami-Dade County Aviation Revenue Miami International Airport, Series A 5.500 10/01/36 700,000 720,664 Orange County School Board School Improvements, Series A (D) Zero 08/01/13 5,000,000 4,887,400 Orlando Utilities Commission Electric, Power & Light Revenues, Escrowed to Maturity, Series D 6.750 10/01/17 2,200,000 2,564,188 Georgia 2.53% Atlanta Tax Allocation Eastside Project, Series B 5.600 01/01/30 1,000,000 988,630 Georgia Municipal Electric Authority Electric, Power & Light Revenues, Escrowed to Maturity, Series Y (D) 6.500 01/01/17 145,000 167,656 Georgia Municipal Electric Authority Electric, Power & Light Revenues, Escrowed to Maturity, Series Z (D) 5.500 01/01/20 150,000 168,867 Georgia Municipal Electric Authority Electric, Power & Light Revenues, Prerefunded to 1-1-14, Series 2005 (D) 6.500 01/01/17 60,000 68,567 Georgia Municipal Electric Authority Electric, Power & Light Revenues, Series BB 5.700 01/01/19 905,000 1,048,913 Georgia Municipal Electric Authority Electric, Power & Light Revenues, Series C (D) 5.700 01/01/19 4,765,000 5,524,779 Georgia Municipal Electric Authority Electric, Power & Light Revenues, Series EE (D) 7.250 01/01/24 2,000,000 2,639,300 2 Tax-Free Bond Fund As of 8-31-11 (Unaudited) Maturity Par value Rate (%) date Value Georgia (continued) Monroe County Development Authority Oglethorpe Power Corp., Series A 6.800 01/01/12 $1,000,000 $1,018,150 Illinois 4.05% Chicago Board of Education, Series A (D) 5.500 12/01/30 3,650,000 3,944,409 Chicago Tax Increment Revenue Pilsen Redevelopment, Series B 6.750 06/01/22 3,000,000 3,040,740 City of Chicago IL, Series A 5.750 01/01/39 3,200,000 3,416,384 Illinois Development Finance Authority Edison Project (D) 5.850 01/15/14 3,000,000 3,273,900 Illinois Finance Authority Rush University Medical Center, Series A 7.250 11/01/38 1,500,000 1,643,370 Lake County Community Consolidated School District No: 24 (D) Zero 01/01/22 2,440,000 1,422,569 Round Lake Lakewood Grove Special Service Area No: 1 Prerefunded to 3-1-13 6.700 03/01/33 979,000 1,078,349 Will County Community Unit School District No: 365 (D) Zero 11/01/21 1,130,000 830,256 Indiana 0.70% Indiana Finance Authority Duke Energy, Series B 6.000 08/01/39 3,000,000 3,226,470 Kentucky 1.40% Kentucky Economic Development Finance Authority Louisville Arena, Series A-1 (D) 6.000 12/01/33 1,000,000 1,057,780 Kentucky Economic Development Finance Authority Norton Healthcare, Prerefunded to 10-1-13, Series C (D) 6.100 10/01/21 1,770,000 1,993,870 Kentucky Economic Development Finance Authority Norton Healthcare, Series C (D) 6.100 10/01/21 3,230,000 3,377,385 Louisiana 0.89% Louisiana Local Government Environmental Facilities Westlake Chemical Corp. Projects 6.750 11/01/32 2,500,000 2,570,075 Louisiana Local Government Environmental Facilities Westlake Chemical Corp. Projects, Series A-1 6.500 11/01/35 1,500,000 1,530,945 Massachusetts 9.55% Commonwealth of Massachusetts, Series C (D) 5.500 12/01/24 8,000,000 10,005,520 Massachusetts Bay Transportation Authority Sales Tax Revenue, Series A-2 Zero 07/01/26 13,595,000 6,939,976 Massachusetts Development Finance Agency Harvard University Series B 5.000 10/15/40 2,500,000 2,727,325 Massachusetts Health & Educational Facilities Authority Civic Investments, Prerefunded to 12-15-12, Series B 9.200 12/15/31 3,500,000 3,954,580 Massachusetts Health & Educational Facilities Authority Partners HealthCare, Series C 5.750 07/01/32 85,000 85,805 Massachusetts State Department of Transportation Highway Revenue Tolls, Series B 5.000 01/01/37 5,000,000 5,109,050 Massachusetts Water Pollution Abatement, Series A 6.375 02/01/15 75,000 75,371 Massachusetts Water Resources Authority Water Revenue, Series A 5.000 08/01/40 10,775,000 11,443,158 Metropolitan Boston Transit Parking Corp. 5.250 07/01/36 3,475,000 3,618,344 Michigan 0.25% Detroit Water Supply System Revenue Water Revenue, Series B (D) 7.000 07/01/36 1,000,000 1,167,020 3 Tax-Free Bond Fund As of 8-31-11 (Unaudited) Maturity Par value Rate (%) date Value Missouri 0.21% Fenton Tax Increment Revenue Public Improvements, Prerefunded to 10-1-11 7.000 10/01/21 $955,000 969,984 Nebraska 1.82% Central Plains Energy Project Revenue Natural Gas Revenue, Series A 5.250 12/01/20 4,970,000 4,951,611 Nebraska Public Power District, Series A (D) 5.000 01/01/41 2,000,000 2,031,760 Omaha Public Power District Electric, Power & Light Revenues, Escrowed to Maturity, Series B 6.200 02/01/17 1,200,000 1,389,804 New Hampshire 0.27% New Hampshire Health & Education Facilities Authority Exeter Project 6.000 10/01/24 1,250,000 1,264,425 New Jersey 3.99% New Jersey State Turnpike Authority Highway Revenue Tolls, Series I 5.000 01/01/35 5,250,000 5,426,715 Tobacco Settlement Financing Corp. Prerefunded to 6-1-13 6.250 06/01/43 4,000,000 4,412,840 Tobacco Settlement Financing Corp. Prerefunded to 6-1-13 6.750 06/01/39 5,000,000 5,559,650 Tobacco Settlement Financing Corp., Series 1A 4.500 06/01/23 3,355,000 2,960,653 New York 15.27% Brooklyn Arena Local Development Corp. Barclays Center Project 6.000 07/15/30 2,500,000 2,526,000 Brooklyn Arena Local Development Corp. Barclays Center Project 6.250 07/15/40 1,000,000 1,014,670 Long Island Power Authority Electric, Power & Light Revenues, Series C (D) 5.250 09/01/29 2,000,000 2,212,500 New York City Industrial Development Agency Liberty 7 World Trade Center, Series A 6.250 03/01/15 2,000,000 2,007,340 New York City Industrial Development Agency Terminal One Group Association Project AMT (P) 5.500 01/01/24 1,500,000 1,549,410 New York City Municipal Water Finance Authority Water Revenue, Series 2009-EE 5.250 06/15/40 5,000,000 5,383,200 New York City Municipal Water Finance Authority Water Revenue, Series GG-1 5.000 06/15/39 8,000,000 8,393,840 New York City Transitional Finance Authority Government Fund/Grant Revenue, Series S-4 5.500 01/15/39 3,725,000 4,021,734 New York City Transitional Finance Authority Income Tax Revenue, Series A (Zero coupon steps up to 14.000% on 11-1-11) Zero 11/01/29 5,000,000 4,988,800 New York City Transitional Finance Authority Income Tax Revenue, Series S-3 5.250 01/15/39 3,000,000 3,174,390 New York City Transitional Finance Authority Income Tax Revenue, Series S-3 5.375 01/15/34 3,000,000 3,209,580 New York Liberty Development Corp. Goldman Sachs Headquarters 5.250 10/01/35 3,000,000 2,932,500 New York State Dormitory Authority Income Tax Revenue, Series A 5.000 02/15/39 2,500,000 2,626,850 New York State Dormitory Authority State University Dormitory 5.000 07/01/35 4,250,000 4,448,050 4 Tax-Free Bond Fund As of 8-31-11 (Unaudited) Maturity Par value Rate (%) date Value New York (continued) New York State Dormitory Authority State University Educational Facilities, Series A 5.500 05/15/19 $1,000,000 $1,170,900 Port Authority of New York & New Jersey 144th Construction Project 5.000 10/01/29 3,500,000 3,684,100 Port Authority of New York & New Jersey 5th Installment Special Project AMT 6.750 10/01/19 8,700,000 8,057,505 Port Authority of New York & New Jersey JFK International Airport Terminal 6.000 12/01/42 2,000,000 2,026,400 Triborough Bridge & Tunnel Authority Highway Revenue Tolls 5.000 11/15/33 4,025,000 4,223,231 Westchester Tobacco Asset Securitization Corp. Public Improvements, Prerefunded to 7-15-17 6.950 07/15/39 2,000,000 2,645,760 Ohio 0.62% Buckeye Ohio Tobacco Settlement Financing Authority, Series A-2 5.125 06/01/24 2,325,000 1,812,128 Ohio Air Quality Development Authority FirstEnergy Solutions Corp., Series C AMT (P) 7.250 11/01/32 1,000,000 1,059,960 Oklahoma 1.36% Grand River Dam Authority, Series A 5.250 06/01/40 4,000,000 4,217,680 Tulsa Airport Improvement Trust, Series A AMT (P) 7.750 06/01/35 2,000,000 2,046,960 Oregon 1.55% Clackamas County School District No. 12, Series B (D) 5.000 06/15/28 5,630,000 6,071,842 Western Generation Agency Wauna Cogeneration Project, Series B AMT 5.000 01/01/14 1,100,000 1,085,788 Pennsylvania 2.80% Allegheny County Hospital Development Authority West Penn Health Systems, Series A 5.000 11/15/28 3,500,000 2,938,285 Allegheny County Redevelopment Authority Pittsburgh Mills Project 5.600 07/01/23 1,000,000 934,220 Carbon County Industrial Development Authority Panther Creek Partners Project AMT 6.700 05/01/12 600,000 599,544 Pennsylvania Turnpike Commission, Series C Zero 12/01/38 4,000,000 888,520 Philadelphia Authority for Industrial Development Commerical Development AMT 7.750 12/01/17 3,250,000 3,252,568 Philadelphia School District, Series E 6.000 09/01/38 4,000,000 4,288,200 Puerto Rico 3.71% Commonwealth of Puerto Rico Public Improvement - Series A 5.750 07/01/41 5,000,000 4,922,450 Puerto Rico Electric Power Authority Electric, Power & Light Revenues, Series XX 5.250 07/01/40 2,500,000 2,424,000 Puerto Rico Public Buildings Authority Government Facilities, Series P (D) 6.750 07/01/36 3,000,000 3,316,110 Puerto Rico Sales Tax Financing Corp. Sales Tax Revenue, Series A (Zero coupon steps up to 6.750% on 8-1-16) Zero 08/01/32 4,000,000 3,441,720 Puerto Rico Sales Tax Financing Corp. Sales Tax Revenue, Series C 5.250 08/01/41 3,000,000 2,973,030 5 Tax-Free Bond Fund As of 8-31-11 (Unaudited) Maturity Par value Rate (%) date Value Rhode Island 0.18% Town of Tiverton Mount Hope Bay Village, Series A 6.875 05/01/22 $850,000 821,602 South Carolina 3.97% Richland County International Paper Company AMT 6.100 04/01/23 3,325,000 3,382,090 South Carolina State Public Service Authority Santee Cooper, Series A 5.500 01/01/38 6,000,000 6,499,380 South Carolina State Public Service Authority Santee Cooper, Series E 5.000 01/01/40 8,000,000 8,399,680 South Dakota 1.10% Educational Enhancement Funding Corp., Series B 6.500 06/01/32 5,000,000 5,044,500 Texas 9.30% Bexar County Health Facilities Development Corp. Army Retirement Residence Project, Prerefunded to 7-1-12 6.300 07/01/32 1,000,000 1,056,470 Brazos River Authority TXU Energy Company, Series A AMT 8.250 10/01/30 2,000,000 620,260 City of San Antonio Electric & Gas, Series A 5.000 02/01/34 4,330,000 4,582,569 Dallas Waterworks & Sewer System Revenue 5.000 10/01/35 5,000,000 5,385,400 Dallas Waterworks & Sewer System Revenue 5.000 10/01/36 5,000,000 5,351,350 Harris County Highway Revenue Tolls, Series C 5.000 08/15/49 5,000,000 5,125,500 Houston Independent School District Public Financing Corp. Cesar Chavez Project, Series A (D) Zero 09/15/16 900,000 802,845 Lower Colorado River Authority 5.625 05/15/39 4,000,000 4,229,088 Lower Colorado River Authority Electric, Power & Light Revenues 5.000 05/15/40 5,000,000 5,109,400 Mission Economic Development Corp. Allied Waste, Inc. Project, Series A AMT 5.200 04/01/18 1,000,000 1,011,850 North Texas Tollway Authority Highway Revenue Tolls, Series K-2 6.000 01/01/38 3,250,000 3,396,510 Texas Municipal Power Agency Revenue 5.000 09/01/40 6,000,000 6,161,880 Utah 0.12% Salt Lake City IHC Hospital, Inc., Escrowed to Maturity, Series A 8.125 05/15/15 500,000 562,395 Washington 0.42% Washington Public Power Supply Systems Electric, Power & Light Revenues, Series B 7.125 07/01/16 1,500,000 1,916,670 Wyoming 0.90% Campbell County Solid Waste Facilites Revenue Basin Electric Power Company, Series A 5.750 07/15/39 3,000,000 3,196,980 Sweetwater County FMC Corp. Project AMT 5.600 12/01/35 1,000,000 968,730 Other 0.70% Centerline Equity Issuer Trust, Series A-4-1 (S) 5.750 05/15/15 3,000,000 3,237,300 6 Tax-Free Bond Fund As of 8-31-11 (Unaudited) Total investments (Cost $414,803,486)† 97.60% Other assets and liabilities, net 2.40% Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. AMT Interest earned from these securities may be considered a tax preference item for purpose of the Federal Alternative Minimum Tax. (D) Bond is insured by one of these companies: Insurance Coverage As a % of total investments Ambac Financial Group, Inc. 3.87% Assured Guaranty Corp. 1.59% Assured Guaranty Municipal Corp. 1.80% CIFG Holding Ltd. 0.49% Commonwealth Gtd. 0.74% Financial Guaranty Insurance Corp. 1.27% National Public Finance Guarantee Corp. 8.95% (H) Non-income producing - Issuer is in default. (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. † At 8-31-11, the aggregate cost of investment securities for federal income tax purposes was $411,750,641. Net unrealized appreciation aggregated $37,598,923, of which $42,843,710 related to appreciated investment securities and $5,244,787 related to depreciated investment securities. The portfolio had the following sector composition as a percentage of total net assets on 8-31-11. General Obligation Bonds 10% Revenue Bonds Transportation 19% Utilities 18% Education 9% Health Care 7% Tobacco 6% Water & Sewer 5% Development 5% Airport 5% Pollution 4% Facilities 2% Other Revenue 8% Other 2% 7 John Hancock Tax Free Bond Fund As of August 31, 2011 (Unaudited) Notes to the Schedule of Investments Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
